                       UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION
                         CIVIL ACTION NO. 3:12-CR-239


                                             )
UNITED STATES OF AMERICA                     )
                                             )                  ORDER
v.                                           )
                                             )
TOBY HUNTER (6)                              )
                                             )


       THIS MATTER IS BEFORE THE COURT ON ITS OWN MOTION.

       The Government is hereby ORDERED to respond to the pro se Motion for Relief under

Rule 52(b) [doc. 1295] within fourteen (14) days from the signing of this Order.

       SO ORDERED.
                                     Signed: January 30, 2019
